Citation Nr: 1122331	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy.

2.  Entitlement to service connection for tinnitus, to include as a residual of radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in part, confirmed and continued the previously denied claim of entitlement to service connection for a neck disability (bone destruction) on the basis that new and material evidence had not been received to reopen the previously denied claim, and denied a claim for entitlement to service connection for tinnitus.  

The issue of entitlement to service connection for tinnitus, to include as a residual of radiation therapy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy was denied in a March 2005 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

2.  The additional evidence received since March 2005 pertaining to the Veteran's claim of service connection for a neck disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The evidence received since the March 2005 final rating decision denying entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 338 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in September 2004, prior to the date of the issuance of the appealed October 2006 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the September 2004 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding VA's duty to assist, the Veteran's available service treatment records, private treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

The Veteran's representative has challenged the adequacy of the March 2005 VA orthopedic examination alleging that the examiner did not discuss the X-rays that were taken at the time of the examination.  However, as addressed below, the March 2005 VA examination was conducted prior to the final March 2005 rating decision.  As addressed further below, the Board's analysis regarding whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy addresses only the evidence associated with the claims file since the prior final denial.

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claim for whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a neck disability (bone destruction) as a residual of radiation therapy is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Claims to Reopen

The Veteran's claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy had previously been considered and was denied in a March 2005 rating decision on the basis that there was no evidence of the condition occurring or being caused by service.  Additionally, the RO noted that neck problems (bone deconstruction) as a result of radiation therapy was not considering an actually disabling condition. 

The Veteran did not appeal the March 2005 rating decision and it is final.

As the Veteran did not appeal the March 2005 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most recently, the Veteran sought to reopen his claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy in April 2006.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the March 2005, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the March 2005, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's neck condition was related to his military service.

Evidence received after the March 2005 decision includes VA treatment records and statements by the Veteran's representative.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current neck strain.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any a neck disability occurred in, was caused by service or was the result of radiation for the service-connected squamous cell carcinoma of the larynx and supraglottis disability.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current neck disability is in any way related to his service or a residual of his radiation therapy.  

While statements from the Veteran reflect his continued assertion that his neck disability is a result of his radiation therapy, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has a current neck disability related to service or radiation therapy, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran and his representative are competent to provide testimony or statements relating to symptoms or facts of events that they observed and are within the realm of their personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the March 2005 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a relationship between the Veteran's current neck disability and his service or radiation therapy, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a neck disability has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence was not received to reopen a claim for service connection for a neck disability (bone destruction) as a residual of radiation therapy; the appeal is denied. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has alleged that he has tinnitus that has been aggravated as a result of his radiation therapy for his service-connected squamous cell carcinoma of the larynx and supraglottis disability.

The service treatment records contain no treatment for or complaints of hearing loss or tinnitus.  

In a June 1999 treatment note, the Veteran reported that his wife's doctor had indicated that the Veteran had an ear infection.  The Veteran reported that he was prescribed medication for his ear infection from a private physician.

The Veteran underwent a VA audio examination in August 2006.  The examiner noted that no middle ear dysfunction was recorded and no private sector medical records for treatment of middle ear disease were located.  The examiner opined that he could not resolve the issue of tinnitus as a consequence of cancer of the throat without resorting to mere speculation.  The examiner noted that tinnitus is a symptom associated with middle ear disease and middle ear disease is a symptom associated with throat cancer.  The examiner indicated that the available records did not support such a history of ear disease as all the ear examinations were found negative for otitis medial.  The examiner also noted that the reports for the private sector from 1999 for treatment of ear disease were not found.  The examiner concluded that the issue of whether tinnitus is secondary to hearing loss due to radiation therapy cannot be answered without resorting to mere speculation.  However, as far as the examiner could determine from the Veteran's history, the tinnitus pre-dated the radiation therapy.

In an October 2006 records review, a VA oncologist determined that it was unlikely that the Veteran's hearing loss was caused by or a result of radiation therapy for laryngeal cancer.  However, the oncologist only addressed the Veteran's hearing loss and did not address the Veteran's tinnitus disability and whether it was caused or aggravated by radiation therapy for the laryngeal cancer.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, an opinion is needed to specifically address whether the Veteran's tinnitus was caused by or aggravated by the Veteran's radiation therapy for his service-connected squamous cell carcinoma of the larynx and supraglottis disability.

Additionally, as noted above, the Veteran claimed to have been diagnosed with and treated for ear infections by a private physician in 1999.  However, as the August 2006 VA examiner noted, there are no records in the claims file for treatment of ear disease.  These records may be pertinent to the claims on appeal as the VA examiner noted that tinnitus is a symptom associated with middle ear disease and middle ear disease is a symptom associated with throat cancer.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the tinnitus disability remaining on appeal.  Specifically, the RO or the AMC should attempt to obtain new authorizations for private medical records pertaining to treatment received by the Veteran for ear infections in 1999.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be afforded a VA records review.  A VA physician should review the claims folder and provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's current tinnitus is related to or aggravated to a permanent degree by the Veteran's radiation therapy for his service-connected squamous cell carcinoma of the larynx and supraglottis disability.  If, but only if, the physician deems it necessary to examine the Veteran for the purpose of providing the opinion sought, the Veteran should be scheduled for such an examination.  A detailed rationale for all opinions expressed must be included.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


